Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the Species of Figures 50A-64 in the reply filed on 12/8/2021 is acknowledged.
Claims 16-35 are pending in the application. Claims 18,23-27 and 31-35 are withdrawn as being non-elected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 states that the bracket adapter comprises a boss extending outwardly from said base plate. It is unclear if applicant is intending the first engagement portion to be a separate structure from the boss. Claim 19 states that the first engagement portion defines a cavity into which said plurality of first splines extends, while claim 28 states that said boss includes an inner wall from which said plurality of splines extend into said cavity. This is confusing and unclear. Based on the specification at paragraph [0241], examiner believes the first engagement portion to be the same structure as the claimed boss. 

Claims are being examined as best understood. 
Claim Objections
Claim 28 is objected to because of the following informalities:  Line 4 recites “said boss defines includes an inner wall”. Examiner presumes this should read – said boss includes an inner wall -- Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16,17,19,20 and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohlen 20150191973.
In regard to claims 16,17,19,20 and 28-30 with reference to Figures 1-13, Bohlen ‘973 disclose a mounting assembly for a cover assembly for an architectural feature, said mounting assembly comprising: 
A bracket (29) configured to be mounted relative to an architectural feature.
A bracket-adapter (30) configured to be removably coupled to said bracket (29), said bracket- adapter including a first engagement portion (37) having first engagement structure (65) provided in operative association therewith.
An end mount (24) configured to be coupled to an end of the cover assembly (12), said end-mount (24) including a second engagement portion (68) having second engagement structure (69) provided in operative association therewith.
Wherein said second engagement portion (68) is configured to be inserted axially within said first engagement portion (37) such that said first and second engagement structures (65)(69) circumferentially engage each other to prevent or limit relative rotation between said end mount (24) and said bracket-adapter (30).
Said first and second engagement structures (65)(69) allow for a circumferential orientation of said end mount (24) relative to said bracket-adapter (30) to be incrementally adjusted based on a selected circumferential alignment of said first and second engagement structures prior to relative axial installation between said first and second engagement portions.  
Said first engagement structure (65) comprises a plurality of first splines and said second engagement structure (69) comprises a plurality of second splines.
Said plurality of first splines (of 65) are configured to circumferentially engage said plurality of second splines (of 69) when said second engagement portion (68) is inserted axially within said first engagement portion (37)
Said first engagement portion (37) of said bracket-adapter defines a cavity into which said plurality of first splines (of 65) extend.
Said second engagement portion (68) of said end mount comprises a male engagement portion including said plurality of second splines (of 69) extending outwardly therefrom.
Said male engagement portion (of 68) is axially received within said cavity (of 37) when coupling said end mount (24) to said bracket-adapter (30).  
Wherein said end mount (24) is configured to move axially relative to said bracket-adapter (30) at an interface defined between said first and second engagement portions (68)(37) when said first and second engagement structures are circumferentially engaged with each other.  
Said bracket-adapter (30) comprises a base plate (63) and a boss (66) extending outwardly from said base plate.
Said boss (66) defines includes an inner wall from which said plurality of first splines (of 65) extend into said cavity.  
A adapter body (right half) coupled to said end mount (24).
Said adapter body defines an inner cavity configured to receive at least a portion of said male engagement portion (68) of said end mount when said adapter body is coupled to said end mount.
A radial gap is defined between said adapter body and said male engagement portion (68) when said male engagement portion is received within said inner cavity; and said boss (66) is configured to extend within said radial gap when said male engagement portion is axially received within said cavity of said bracket-adapter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohlen 20150191973.
In regard to claims 21-22, Bohlen ‘973 fails to specifically disclose: 
Wherein a circumferential spacing of said pluralities of first and second splines  is selected such that the circumferential orientation of said end mount relative to said bracket-adapter is adjustable in increments of less than 20 degrees/10 degrees.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the spacing of the splines be such that the adapter is adjustable in increments of less than 20 or 10 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Adding more splines to have a smaller increment would allow for an increase in adjustability options. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JEREMY C RAMSEY/               Examiner, Art Unit 3634                                                                                                                                                                                         

/Johnnie A. Shablack/               Primary Examiner, Art Unit 3634